Citation Nr: 0803719	
Decision Date: 02/01/08    Archive Date: 02/12/08

DOCKET NO.  05-28 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral foot 
disability and bilateral heel disability.

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for bilateral knee 
osteoarthritis.  

5.  Entitlement to service connection for right ankle 
disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The appellant in this case is a veteran who had active duty 
service from November 1968 to November 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran's notice of disagreement was received in 
March 2005.  A statement of the case was issued in August 
2005, and a substantive appeal was received in September 
2005.  

A VA Form 9 was received in September 2005 indicating that 
the veteran requested a Board hearing at the RO (Travel 
Board).  However, in a form received from the veteran in 
October 2005, the veteran indicated by checking the 
appropriate box that he no longer wanted a hearing and to 
forward his case to the Board for a decision.  

It appears from the veteran's contentions that he is claiming 
service connection for right ankle disability as well as 
bilateral foot disability and bilateral heel disability.  The 
Board has therefore described the issues as listed on the 
first page of this decision.  

The right ankle disability issue is being remanded to the RO 
via the Appeals Management Center (AMC), in Washington, D.C.  
VA will notify the appellant if further action is required on 
the appellant's part.




FINDINGS OF FACT

1.  Chronic bilateral foot disability and chronic bilateral 
heel disability were not manifested during the veteran's 
active duty service or for many years thereafter, nor are 
they otherwise related to such service.
  
2.  Diabetes mellitus was not manifested during the veteran's 
active duty service or for many years thereafter, nor is 
diabetes mellitus otherwise related to such service.

3.  Hypertension was not manifested during the veteran's 
active duty service or for many years thereafter, nor is 
hypertension otherwise related to such service.

4.  Chronic bilateral knee disability, to include arthritis, 
was not manifested during the veteran's active duty service 
or for many years thereafter, nor is chronic bilateral knee 
disability, to include arthritis, otherwise related to such 
service.


CONCLUSIONS OF LAW

1.  Chronic bilateral foot disability and chronic bilateral 
heel disability were not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2007).  

2.  Diabetes mellitus was not incurred in or aggravated by 
service nor may it be presumed to be incurred in or 
aggravated by such service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

3.  Hypertension was not incurred in or aggravated by service 
nor may it be presumed to be incurred in or aggravated by 
such service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

4.  Chronic bilateral knee disability, to include arthritis, 
was not incurred in or aggravated by service nor may 
arthritis of the knees be presumed to be incurred in or 
aggravated by such service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in November 2004.  The notification 
substantially complied with the requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), identifying the evidence 
necessary to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence; and Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), requesting the claimant to 
provide evidence in his possession that pertains to the 
claims.  

While the notification did not advise the veteran of the laws 
regarding degrees of disability or effective dates for any 
grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claims for service connection were denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993). 

VA has obtained service medical records and assisted the 
veteran in obtaining private and VA medical evidence.  All 
known and available records relevant to the issues on appeal 
have been obtained and associated with the veteran's claims 
file; and the veteran and his representative have not 
contended otherwise.  

With regard to the issues being decided on the merits in this 
decision, VA has substantially complied with the notice and 
assistance requirements and the veteran is not prejudiced by 
a decision on the claim at this time.

Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
diabetes mellitus, hypertension, and arthritis, are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.   Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

I.  Bilateral Foot Disability and Bilateral Heel Disability

One of the issues before the Board is a claim of entitlement 
to service connection bilateral foot disability and bilateral 
heel disability.  In his substantive appeal received in 
September 2005, the veteran stated that when he injured 
himself from jumping out of a truck in service, he actually 
injured his feet and heels.  

A review of service medical records shows that the there were 
no treatments of, complaints of, and diagnosis of bilateral 
foot and bilateral heel disabilities.  Service medical 
records from June 1970 show an injury to the veteran's right 
ankle after jumping off a truck.  The Board notes, however, 
that on his November 1970 separation examination, his feet 
were clinically evaluated as normal; in addition, the veteran 
declared at the time of separation that he was in good 
health.  

Further, post service medical records show that the veteran 
was seen for bilateral foot disability and bilateral heel 
disability in November 2004, approximately 34 years after 
service.  This lengthy period without treatment after service 
suggests that there has not been a continuity of 
symptomatology.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).

Various VA treatment records from February 2005 to April 2005 
show that the veteran was seen for chronic dermatitis/tinea 
infection of the feet and for spurs on his heels.  The 
veteran also has problems with his feet which medical 
personnel have described in connection with his diabetes. 

The veteran was afforded a VA examination in July 2005, and 
the veteran was diagnosed with bilateral plantar fasciitis.  
The examiner reported that he was unable to identify any 
ankle problem.  X-rays of the right ankle showed degenerative 
joint disease.  In the opinion of the VA examiner, the 
plantar fasciitis was not due to his right ankle injury in 
service.  The Board notes that there is no medical opinion of 
record to the contrary.  

The Board acknowledges the section highlighted by the veteran 
on the November 2004 VA treatment record that denotes, 
"knee/heel pain x many years-injured when jumped off a 
truck in Germany."  It appears, however, that the nurse was 
memorializing what the veteran had reported at the time.  As 
the United States Court of Veterans Appeals (Court) stated, 
evidence which is simply information recorded by a medical 
examiner, unenhanced by additional medical comment does not 
constitute competent medical evidence.  LeShore v. Brown, 8 
Vet. App. 406, 409 (1995).        

The Board acknowledges the veteran's main contention that 
when he injured himself from jumping out of a truck in 
service, he actually injured his feet and heels.  However, 
his contentions in this regard are inconsistent with the 
contemporaneous service medical records which show only a 
sore ankle.  If the veteran had in fact actually injured his 
heels and/or feet at that time, it is reasonable to expect 
that he would have reported such to military medical 
personnel during the course of seeking treatment.  Moreover, 
the Board believes it reasonable to expect that if the 
veteran had also injured his heels and feet at that time, the 
trained military medical personnel would have detected such 
injuries during the course of their examining the veteran.  

To the extent that the veteran claims that the right ankle 
injury during service somehow caused any present disorders of 
the feet and heels, the veteran is not competent.  Although 
lay persons are competent to provide evidence regarding 
injury and symptomatology, they are not competent to provide 
evidence regarding diagnosis or etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Only a medical 
professional can provide evidence of a diagnosis or etiology 
of a disease or disorder.  
  
After thorough review of the evidence currently of record, 
the Board is led to the conclusion that there is not such a 
state of equipoise of the positive evidence with the negative 
evidence to permit a favorable determination in this case.  
38 U.S.C.A. § 5107(b).  The weight of the evidence is against 
the veteran's claim.



II. Diabetes Mellitus

Another issue before the Board involves a claim of 
entitlement to service connection for diabetes mellitus.

Service medical records as silent for any treatments for, 
complaints of, and diagnosis of diabetes mellitus.  The 
veteran's November 1970 separation service examination did 
not indicate that the veteran had diabetes mellitus and 
stated that he was in good health.  

There is also no medical documentation of the presence of 
diabetes mellitus type II within one year of the veteran's 
discharge.  The first post service treatment that indicated 
that the veteran had diabetes mellitus type II was a private 
treatment record from Drs. Koster, Myers, Chung & Garcia 
dated July 2001, over 30 years after service, which is beyond 
the one year presumptive period and does not suggest a 
continuity of symptomatology for service onward.  

As noted above, McLendon v. Nicholson, 20 Vet. App. 79 (2006) 
provides that in disability compensation (service connection) 
claims, VA must provide a medical examination when there is 
(1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  The standards of McLendon are not met in this case as 
the evidence of records fails to suggest that diabetes 
mellitus type II, first reported many years post service, had 
its onset in service or is otherwise related thereto.

Therefore, the Board finds that service connection for 
diabetes mellitus is not warranted.  There is no medical 
evidence of diabetes in service and there is no competent 
medical evidence linking the veteran's current diabetes 
mellitus to service.  The first post service treatment record 
is over 30 years after service so there is no supporting 
evidence of a continuity of pertinent symptomatology.  
Further, there is no medical evidence that the veteran had 
diabetes mellitus within one year of discharge so the service 
incurrence of diabetes mellitus cannot be presumed.  Thus, a 
preponderance of the evidence is against the veteran's claim 
for diabetes mellitus.  As the preponderance of the evidence 
weighs against the claim, the benefit-of-the-doubt doctrine 
does not apply.  See 38 U.S.C.A. § 5107(b).

The Board also notes that 38 C.F.R. § 3.309(e) provides that 
if the veteran was exposed to herbicides during service and 
at any time after service, diabetes mellitus type II 
manifests to a degree of 10 percent or more, there is a 
rebuttable presumption that diabetes mellitus type II is 
service connected.  However, in this case, the veteran has 
never claimed that he was exposed to herbicides while in 
service, and in a claim received in April 2004 and his DD 214 
show that he was never stationed in the Republic of Vietnam.  
Thus, this presumption is not for application.

III. Hypertension

The other issue before the Board involves a claim of 
entitlement to service connection for hypertension.

Service medical records are silent for any treatments for, 
complaints of, or diagnosis of hypertension.  His November 
1970 separation examination reflects a blood pressure reading 
of 126/74 and there is no indication that that veteran had 
hypertension.  

Available post service medical records reflect a four-month 
follow up appointment with Alfredo Garcia, M.D. for 
hypertension in July 2001, over 30 years after service.  This 
lengthy period without treatment after service suggests that 
there has not been a continuity of symptomatology.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  In 
addition, there is no medical evidence that the veteran had 
hypertension within one year of discharge so the service 
incurrence of hypertension cannot be presumed.  

Again, McLendon v. Nicholson, 20 Vet. App. 79 (2006) states 
that in disability compensation (service connection) claims, 
VA must provide a medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  Simply stated, the standards of McLendon are not met 
in this case as the evidence of records fails to suggest that 
hypertension, first reported many years post service, had its 
onset in service or is otherwise related thereto.

After thorough review of the evidence currently of record, 
the Board is led to the conclusion that there is not such a 
state of equipoise of the positive evidence with the negative 
evidence to permit a favorable determination in this case.  
38 U.S.C.A. § 5107(b).  The weight of the evidence is against 
the veteran's claim.


ORDER

Entitlement to service connection for bilateral foot 
disability and bilateral heel disability is not warranted.  
Entitlement to service connection for diabetes mellitus is 
not warranted.  Entitlement to service connection for 
hypertension is not warranted.  To this extent, the appeal is 
denied.  




REMAND

The other issue before the Board involves claim of 
entitlement to service connection for right ankle disability.  
Service medical records from June 1970 show an injury to the 
veteran's right ankle after jumping off a truck.  On VA 
examination in July 2005, x-rays of the right ankle showed 
degenerative joint disease.  However, the examiner did not 
offer any opinion as to a possible link to the inservice 
right ankle injury.  The Board believes the provisions of 38 
C.F.R. § 3.159 require such an opinion under these 
circumstances.  

The Board further notes that during the pendency of this 
appeal, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a service connection claim, 
including the degree of disability and the effective date of 
an award.  In the present appeal, the veteran was provided 
with notice of what type of information and evidence was 
needed to substantiate service connection claims, but he was 
not provided with notice of the type of evidence necessary to 
establish a disability rating and/or an effective date for 
the disability on appeal.  Since the appeal is being remanded 
for other reasons outlined above, it is appropriate to also 
direct that the RO furnish proper notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) to comply with the Court's 
holding.  

Accordingly, the case is REMANDED for the following actions:

1.  In connection with the right ankle 
disability claim, the RO should furnish 
the veteran a corrective notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that includes an explanation 
as to the information or evidence needed 
to establish a disability rating and/or 
effective date as outlined by the Court 
in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The veteran should also be afforded 
an appropriate VA examination to 
determine the nature, extent and etiology 
of current chronic right ankle 
disability, to include degenerative joint 
disease.  It is imperative that the 
claims file be made available to the 
examiner for review in connection with 
the examination.  Any medically indicated 
special tests should be accomplished.  

The examiner should also offer an opinion 
as to whether it is at least as likely as 
not (a 50% or higher degree of 
probability) that any current chronic 
right ankle disability, to include 
degenerative joint disease, is related to 
the right ankle injury during service.   

3.  Thereafter, the RO should review the 
expanded record and determine if service 
connection is warranted for chronic right 
ankle disability.  If the benefit sought 
on appeal is not granted, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
and afforded the appropriate opportunity 
to respond thereto.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


